     Case 8:19-cr-00061-JVS Document 601 Filed 07/27/21 Page 1 of 5 Page ID #:10918




 1   Michael J. Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
 3   17 Corporate Plaza, Suite 254
     Newport Beach, California 92660
 4   Tel (949) 481-4900
     Fax (949) 706-9994
 5
 6   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
12                Plaintiff,                       DEFENDANT’S SUBMISSION IN
                         v.                        FURTHER SUPPORT OF HIS REQUEST
13                                                 FOR AN IMMEDIATE INQUIRY BY
14   MICHAEL JOHN AVENATTI,                        THE COURT

15                Defendant.
16
17
             On July 26, 2021, Michael John Avenatti (“Mr. Avenatti”), through advisory
18   counsel, H. Dean Steward, filed a request for an immediate inquiry by the Court relating
19   to a social media posting that stated, among other things that, “I am the juror who can
20   see thru the confusing [pile of feces emoji] MA is antagonizing his client with.” [Dkt.
21   595]. The Court issued an order later on July 26, 2021 ordering the parties to perform a
22   review of the relevant Twitter user to determine whether there was additional evidence
23   that the individual who shared the social media post was a member of the jury. [Dkt.
24   597].
25           On July 27, 2021, the Court heard argument from both Mr. Avenatti and the
26   government. The Court denied the defendant’s request for any relief. During the

27   hearing, Mr. Avenatti provided the government and the Court with a screenshot of a

28
     tweet from the same social media account that stated, among other things, “I’m here
     Case 8:19-cr-00061-JVS Document 601 Filed 07/27/21 Page 2 of 5 Page ID #:10919




 1   every day of MA trials.” See e.g. Exhibit A. The defendant requested that the tweet be
 2   made part of the record. In response, the Court stated Mr. Avenatti was free to file it; he
 3   does so now.
 4
 5    Dated: July 27, 2021                     Respectfully submitted,
 6
                                               /s/ Michael J. Avenatti
 7
                                               Defendant
 8                                             MICHAEL JOHN AVENATTI
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                  2
     Case 8:19-cr-00061-JVS Document 601 Filed 07/27/21 Page 3 of 5 Page ID #:10920




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                    EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 601 Filed 07/27/21 Page 4 of 5 Page ID #:10921
     Case 8:19-cr-00061-JVS Document 601 Filed 07/27/21 Page 5 of 5 Page ID #:10922




 1
 2                                CERTIFICATE OF SERVICE
 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
 5   age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California

 6   92660. I am not a party to the above-entitled action. I have caused, on July 27, 2021,
 7
     service of the:
 8
 9
       DEFENDANT’S SUBMISSION IN FURTHER SUPPORT OF HIS REQUEST FOR
                    AN IMMEDIATE INQUIRY BY THE COURT
10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on July 27, 2021
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
